 AlR()NCA, IN(Aeronca, Inc. and Local odge 2535 of DistrictLodge 13 of the International Association ofMachinists and Aerospace Workers, AFL-CIO.Case 9-CA-12250November 12, 1980DECISION AND ORDERBy CtL.AIRMAN FANNIN(, AN) Ml NMIIRSJENKINS ANI) lNII 10Upon a charge filed on March 1, 1978, by LocalLodge 2535 of District odge 13 of the Interia-tional Association of Machinists and AerospaceWorkers, AFL-CIO, herein called the Union theGeneral Counsel of the National Labor RelationsBoard by the Regional Director for Region 9,issued a complaint and notice of hearing on No-vember 17, 1978, against Aeronca, Inc.. hereincalled Respondent, alleging Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) of the National Labor RelationsAct, as amended. Respondent filed an ans:wer tothe complaint, denying commission of unfair laborpractices and raising affirmative defenses. A hear-ing was held on May 23, 1979, before Administra-tive Law Judge Walter H. Maloney, Jr.Thereafter, the parties to this proceeding enteredinto a stipulation that the charge, complaint, andrecord evidence adduced at the hearing herein con-stitute the entire record in this proceeding, thatthere are no outstanding questions of credibility,and that the proceeding involves legal issues only.The parties waived the making of findings of factsand conclusions of law by the Administrative LawJudge and the issuance of an Administrative LawJudge's Decision. They moved that the case betransferred directly to the Board for decision.On July 3, 1979, the Board issued its order grant-ing the motion and transferring the proceeding tothe Board. Thereafter, the General Counsel andRespondent filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:FINDIN;S O0 FACTI. THE BUSINESS OF RESPONDINTRespondent, an Ohio corporation, is engaged inthe manufacture of aircraft components at its facili-ty in Middletown, Ohio. During the 12 monthsprior to the issuance of the complaint, a representa-tive period, Respondent purchased and received253 NLRB No. 26goods and materials valued in excess of $5(),000,which were shipped to its Middletown, Ohio, fa-cility directly from points outside the State ofOhio. It is admitted, and we find, that at all timesmaterial herein, Respondent is, and has been, anemployer within the meaning of Section 2(2) of theAct, engaged in commerce and in operations af-fecting commerce within the meaning of Section2(6) and (7) of the Act. Accordingly, we find thatit will effectuate the policies of the Act to assertjurisdiction herein.11. IlI I AOR O)R(GANIZ/.A I ON INVOI VI 1)Local Lodge 2535 of District Lodge 13 of theInternational Association of Machinists and Aero-space Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. TIl. ..I.I(1iI) I'NFIR I ABOR I'RACTICEIA. uctsThe complaint alleges that Respondent violatedSection 8(a)(5) and (I) of the Act by unilaterallydiscontinuing a longstanding practice of givingChristmas turkeys to all unit employees. Respond-ent contends that the Board should defer to the ar-bitration award denying the Union's grievance overthe matter and that the Union contractually waivedthe right to bargain over the matter.Respondent manufactures aircraft and aerospacecomponents at its Middletown, Ohio, facility. TheUnion is the certified exclusive collective-bargain-ing representative of Respondent's employees inthe following appropriate unit:All production and maintenance employees ofRespondent at its Middletown division plantsat Middletown, Ohio, including plant clericalemployees and truck drivers, but excluding alloffice clerical employees, technical employees,and professional employees, guards and super-visors as defined in the Act.On April 1, 1974, Respondent and the Union en-tered into their first bargaining agreement effectiveuntil 1976, and on July 18, 1976, the parties enteredinto their second agreement effective through July18, 1979. This later agreement was in effect at allmaterial times herein.For years Respondent maintained a practice ofgiving all employees, including managers and su-pervisors, a Christmas turkey on their last day ofwork prior to the customary plant shutdown forthe Christmas holidays. Employer Ronald Baker.who was union president in 1976 and 1977, testifiedthat he received a turkey every year from 1952,when he was first employed by Respondent,2ol I)ICISIO()NS () NA I O()NAI. I.AIO()R RELATIONS ()ARI)through 1976. 'Ihe turkeys averaged 14 to 16bpounds and would easily feed eight people. Thepractice of giving a Christmas turkey continuedafter the Union was certified, even though neitherof the bargaining agreements referred thereto.In D)ecember 1976, poor financial conditionsprompted Respondent to institute a general muster-ity program. As a part of the program, Respond-ent's president decided at that time to discontinuethe turkey bonus but not to do so until 1977 as itwas then too close to Christmas. In late November1977, at a grievance meeting, a shop committeemanasked Respondent's president if employees wouldreceive a Christmas turkey that year. The presidentanswered that he did not know. Later in the mcet-ing Frank Sciutto, Respondent's vice president forindustrial relations, told the union representativesthat the employees would not receive turkeys thatyear. In the first part of December 1977, UnionPresident Baker again asked Sciutto about the tur-keys and was told that they would not be giventhat year. Baker asked Sciutto to post a notice tothat effect, and Sciutto said he would. No notice,however, was posted. Sciutto said that posting thenotice would be "like waiving a red flag in front ofa bull." The employees were not given turkeys thatChristmas.On December 29, 1977, the Union filed a griev-ance protesting Respondent's unilateral discontinu-ance of the turkey bonus. At step 2 of the griev-ance procedure, Sciutto replied in a letter datedJanuary 11, 1978, "The Company does not recog-nize that the subject of Christmas turkeys is a grie-vable matter and will not discuss it in that con-text." At the third-step grievance meeting in mid-January, Sciutto said he would not discuss theturkey bonus grievance, period. On February 7,1978, the Union gave notice that it was submittingthe grievance to arbitration. On March 1, 1978, theUnion filed the instant charge with the Board.'On May 23, 1978, an arbitration hearing washeld on this and two other grievances. Both partieswere present, participated in the hearing, and sub-mitted briefs to the arbitrator. On July 17, 1978,the arbitrator issued his award denying the Christ-mas turkey grievance. In the award, the arbitratorfully set forth the positions of the parties, referredto the Board's decision in Radioear, Inc., 214NLRB 362 (1974), briefly discussed the issues, andconcluded:The Union accepted the bargaining waiver[zipper] clause in the contract, failing to incor-porate continuance of any past practises [sic],Ihe Regional Direcltor initiall1 deferred the matter t tile pendingarbitration but subsequenlly determined that the aard did not melltC d'-ferral standards and issued the complainl herein.consequently, the Arbitrator must recognizerestrictions and limitations placed on him asArbitrator and reject the Union contention theChristmas turkeys are a benefit and past prac-tise [sic] and I so find.The arbitrator did not determine if the subject ofturkeys was raised in the 1976 contract negotiationsbut found, "Whether or not it was mentioned thefact remains it was riot in the contract specificallyor by reference to it and I so find."Neither the 1974 nor the 1976 bargaining agree-ment referred to Christmas turkeys. Neither con-tained a maintenance-of-benefits clause or similarprovision. Both, however, contained the followingwaiver or zipper clause:The parties acknowledge that during the nego-tiations which resulted in this Agreement eachhad the unlimited right and opportunity tomake demands and proposals with respect toany subject or matter not removed by lawfrom the area of collective bargaining, andthat the understandings and agreements ar-rived at by the parties after the exercise of thatright and opportunity are set forth in thisAgreement. Therefore, the Company and theUnion, for the life of this Agreement, eachvoluntarily and unqualifiedly waives the right,and each agrees that the other shall not be ob-ligated to bargain collectively with respect toany subject or matter referred to or covered inthis Agreement, or with respect to any subjector matter not specifically referred to or cov-ered in this Agreement, even though such sub-ject or matter may not have been within theknowledge or contemplation of either or bothof the parties at the time that they negotiatedor signed this Agreement.Both contracts also contained in article 23 the fol-lowing provision:This document contains the entire Agreementof the parties and neither party has made anyrepresentations to the other which are not con-tained herein.At the beginning of negotiations in 1976 for themore recent agreement, the Union submitted a 72-page contract proposal. With respect to the zipperclause, the Union proposed adding "except as re-quired by this Agreement" to the waiver of the ob-ligation to bargain. The Union also proposed theaddition of a maintenance-of-benefits provision toarticle 23 to read "except that any and all benefitsthat the employees and/or Union are now receiv-ing which are not specified in this Agreement shallcontinue during the term of this Agreement." The262 AERONCA. INC.chief negotiator for Respondent objected to thelength of the proposal stating, "we can't negotiateon that thing," and the session ended. Subsequent-ly, in reducing the proposal, the maintenance-of-benefits provision was dropped. Union BusinessRepresentative James Ronto testified that he metwith the union negotiating committee to reduce theproposal, that the Christmas turkey bonus was re-ferred to in connection with the maintenance-of-benefits proposal, and that it was decided to dropthe proposal because the employees had "been get-ting [the turkeys] right along." However, in theprotracted (50, 60, or 75 sessions) negotiations withRespondent for the new agreement, there was nomention of the turkey bonus, and the waiver provi-sion and article 23 were carried over verbatimfrom the prior contract without discussion.B. Contentions of the PartiesThe General Counsel contends that the arbitra-tion award does not meet the Spielberg standards2for deferral because the arbitrator relied exclusive-ly on the literal wording of the contract, failed toconsider the parties' past practices, ignored Boardprecedent, and failed to make a crucial findingunder Board law of the extent to which the turkeybonus was discussed during negotiations. More spe-cifically, the General Counsel argues that althoughboth parties to the arbitration cited Radioear, supra,as controlling and the arbitrator referred to thecase, the arbitrator, as the award makes clear, ig-nored that case and its legal principles.On the merits, the General Counsel argues thatthe turkey bonus was an employee benefit estab-lished on the basis of longstanding practice, thatRespondent was therefore obligated to bargainwith the Union over any change in the benefitunless the obligation had been waived, that azipper clause in and of itself does not constitute awaiver of a statutory right, that the Union did notwaive its bargaining rights about the matter, andthat Respondent did not bargain about its discon-tinuance of the Christmas turkeys. Accordingly.the General Counsel contends that Respondent un-lawfully refused to bargain about the turkey bonusand unilaterally discontinued the benefits of unitemployees in violation of Section 8(a)(l) and (5) ofthe Act.Respondent argues that this case should be de-ferred to arbitration because the parties had full op-portunity to present all factual and legal issues anddid so, that the award addressed and resolved theseissues, and that the award is not contrary to Boardlaw. Respondent contends that the arbitrator, in de-ciding the waiver issue, did consider a number of2 Spwhlbarg .Mjnulicturing Cpwtol,l 112 NI RH 1080 ( 1955)factors including a zipper clause broader than thatin Radioear, supra, the failure of the contract spe-cifically or by reference to include the Christmasturkey bonus, the failure to incorporate continu-alnce of past practices, and the completeness of thecontract.On the merits, Respondent contends that it wasmotivated solely by its dire financial straits andthat it did not refuse to bargain over discontinu-ance of Christmas turkeys but gave the Union priornotice. Respondent argues that various factorsdemonstrate that the Union knowingly waived itsright to bargain. Respondent further argues thatthe Union's failure to raise the turkey bonus duringnegotiations, despite its opportunity to do so, andits knowledge of the contract's provisions, provesthat the Union clearly waived whatever rights ithad to bargain about the matter.C. Discussion and ConclusionsThere are, as the parties stipulated, no factualissues to be resolved. The first legal issue to be re-solved is whether the arbitration award meets theSpielberg standards for deferral. We find that itdoes not. Although all parties had agreed to bebound by arbitration of the dispute and the pro-ceedings appear to have been fair and regular, wefind for the reasons below that the award is clearlyrepugnant to the purposes and policies of the Act.The Board does not defer to an arbitration awardwhere the arbitrator has not addressed himself tothe unfair labor practice issue and his award is con-trary to unfair labor practice decisions under theAct. Alfred M. Lewis, Inc., 229 NLRB 757 (1977).Here the arbitrator specifically stated as the basisfor his award that "the Union accepted the bar-gaining waiver clause in the contract [and failed] toincorporate continuance of any past practises [sic]."Thus, the arbitrator reached his decision on thebasis of the silence of the contract about the Christ-mas turkeys and the broad zipper clause, that is, onthe terms of the contract itself. The arbitratorthereupon specifically rejected "the Union conten-tion the Christmas turkeys are a benefit and a pastpractise [sic]." Thus, the arbitrator rejected theUnion's grievance solely because the turkey bonuswas not covered or protected by the contract.From the foregoing, it appears that the arbitratorneither considered nor discussed the statutory issue.Respondent contends that the award properlydecided the statutory issue in effectively findingthat the Union. based on a number of factors, hadcontractually waived its right to bargain about thematter. We do not agree. First, as we read theaward, the arbitrator did not consider, let alone re-solve, the statutory issue. Second, as discussed203 I)tCISI)NS ()1: NA I()NAI. LA()KR RIL'.ATI()NS ()ARD[)below, the factors presented to the arbitrator donot under Board precedent establish such a waiverof the statutory right to bargain. The law is settledthat the right to be consulted concerning changesin conditions and terms of employment, includingan established practice, is a right given by statuteand not necessarily one obtained by contract. Toestablish a waiver of such a right there must be ashowing of a clear relinquishment of the rightwhich is to be decided on the facts and circum-stances surrounding the making of the contract aswell as the language of the contract itself. McDon-nell Douglas Corporation, 224 NLRB 881 (1976).Here, the factors cited by Respondent as havingbeen considered by the arbitrator are all based onthe wording of the contract-the length of the con-tract, the zipper clause, the silence of the contracton Christmas turkeys, and the clause that the docu-ment contained the entire agreement. Yet the arbi-trator refused to determine whether the turkeyswere mentioned during negotiations and failed toconsider the parties' past practices under the prede-cessor agreement and in 1976 under the new agree-ment. Thus, we find that the arbitrator reached aresult at odds with Board law and that deferral istherefore inappropriate.It is undisputed that Respondent for years hadannually given its employees Christmas turkeysuntil the practice was discontinued in 1977. It iswell settled that an employer violates its duty tobargain collectively when it institutes changes inemployment conditions without fist consulting withthe Union. N'L.R.B. v. Benne Katz, etc., d/b/a Wil-liamsburg Steel Products Co., 369 U.S. 736 (1962). Itis also settled that a Christmas bonus consistentlypaid over a number of years is considered a com-ponent of wages or term of employment, eventhough not expressly provided by the bargainingagreement, which cannot be discontinued by theemployer before the Union has been given noticeand an opportunity to bargain. Nello Pistoresi &Sons, Inc. (S & D Trucking Co.), 203 NLRB 905(1973); Gas Machinery Company, 221 NLRB 862(1975). Respondent contends that the Union wasgiven notice and an opportunity to bargain prior tothe discontinuance of the turkey bonus. Therecord, however, shows that what Respondent toldthe Union prior to the time employees were to re-ceive the turkeys was that employees would notget them that year. In addition, the record showsthat Respondent made its decision in 1976 nearly ayear prior to its "notification" to the Union. Eventhough Respondent may have been willing, as itcontends, to discuss the matter, it did not informthe Union of its proposed actions prior to its deci-sion in the matter or under circumstances which af-forded a reasonable opportunity for counterargu-ments or proposals. It is irrelevant that the Compa-ny's action was based on compelling economicconsiderations; an employer is not required toforgo needed changes, but it must first notify andbargain with the Union. Accordingly, we find thatRespondent has neither bargained over the matternor afforded the Union a reasonable opportunity todo so. N.L.R.B. v. Citizens Hotel Co. d/b/a HotelTexas, 326 F.2d 501 (1964).As found above, Respondent's unilateral discon-tinuance of the turkey bonus is an unlawful refusalto bargain unless, as contended by Respondent, theUnion has waived its right to bargain over thematter. Respondent, to establish such a waiver,must show that the Union consciously yielded itsstatutory right. Whether there has been such a"clear and unmistakable" waiver of the right is de-termined by the contractual language and the factsand circumstances surrounding the making of thecontract. McDonnell Douglas, supra at 895; Pepsi-Cola Distributing Company of Knoxville Tennessee,Inc., 241 NLRB 869 (1979). Upon the varied fac-tors and circumstances herein, we find that theUnion made no such waiver.We do not find Radioear, supra, or Bancroft-Whitney, supra, relied upon by Respondent, deter-minative.3Although Radioear concerned "turkey"money bonuses and a similar though somewhat lessbroad zipper clause, the agreement containing thezipper clause was the first bargaining agreementbetween the parties and there was no practice, asherein, of giving the bonus in face of the zipperclause. In addition, the parties had bargained abouta maintenance-of-benefits provision but failed toreach agreement and did not include such a provi-sion in the final contract. Although Bancroft-Whit-ney also involved an annual bonus or dividend anda similar zipper clause, the zipper clause was anewly negotiated provision and there was no histo-ry of payments of the benefit under the zipperclause. In addition, the contract also provided that"all wages and other benefits to be received arecontained in this agreement," a more specific pro-vision than that in the instant contract providingthat the "document contains the entire agreementof the parties."Although Respondent and the Union herein en-gaged in extensive negotiations resulting in thecomplete and detailed 1976-79 bargaining agree-: Iherl Nlcnher F;lrllairig and Memhcr Jlllk dissented in Rudioear.ad woulhl lover ule that dcilon Charllnrill .dliiliig grees i hat IIIn-i,ro/i 'hi hlz i, il deter llinatinc ill this case iov" c tCr, this doue, lotrnelran Ih. fi he agrees wih i he finding in lanun/l-I-Whitlm, in which he didut plltip;lt MemN her Jenkinis ist.ented i ll n m ji lu-r,, -h y i l n wOUldo'.crrulc tht (t ciioIn204 AERONCA. INCment of the parties, the turkey bonus was neverdiscussed or referred to during the negotiations.Initially the Union had, in its written contract pro-posal, asked for a minor change in the existingzipper clause and the inclusion of a maintenance-of-benefits provision. Respondent took a brief look atthe proposed contract and concluded that it wastoo ponderous a basis for meaningful negotiations.In an intraunion meeting to reduce its proposal, theunion negotiating committee discussed the mainte-nance-of-benefits provision with reference to theturkey bonus but decided to drop the provision be-cause the bonus had never been a problem underthe prior contract. Because Respondent had givenout the turkey under the old contract which didnot have a maintenance-of-benefits provision butdid have the zipper clause, the Union had a ration-al basis for concluding that the zipper clause didnot affect the turkey bonus. During the subsequentnegotiations. maintenance of benefits was not raisedor discussed. Both the zipper clause and the con-cluding provision were carried over from the priorcontract without modification and without discus-sion during the negotiations. There were, thus, nonew provisions or changes in the contract or dis-cussions during negotiations that would reasonablylead the Union to believe that the turkey bonuswas in peril or its rights with respect thereto in anyway modified. Accordingly, we find that the con-duct of the negotiations indicates that the Unionhad not waived its right to bargain over the turkeybonus.As indicated, Respondent has had a long, anduntil 1977 uninterrupted, practice of giving its em-ployees Christmas turkeys. That practice continueddespite the Union's having become the certifiedbargaining representative of the unit employees.That practice continued during the term of the1974-76 contract despite the presence of the identi-cal zipper and concluding provisions. And thatpractice continued in 1976 under the more recentagreement despite the same zipper and concludingprovisions. Respondent's contention that the zipperclause and other contractual provisions constitute awaiver by the Union of its right to bargain aboutthe Christmas turkeys is refuted by this extensivepast practice under these varied circumstances. Inaddition, that practice was such that the Unioncould rely thereon in not seeking to protect itsrights by contract.For the foregoing reasons, we find that theUnion has not clearly and unmistakably waived itsright to be consulted with regard to any change inthe Christmas turkey bonus. Inasmuch as a \waiverof a statutory right is not lightly inferred, we con-clude that, in the circumstances herein, there wasno waiver by the Union and Respondent shouldhave bargained with the Union prior to discontinu-ing its established practice regarding this conditionof employment. Accordingly, we find that Re-spondent has violated Section 8(a)(5) and (1) of theAct by unilaterally discontinuing giving unit em-ployees this benefit.CONCUSIONS 01 L.Aw1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act representing theappropriate unit of:All production and maintenance employees ofRespondent at its Middletown division plantsat Middletown, Ohio, including plant clericalemployees and truck drivers, but excluding alloffice clerical employees, technical employees,and professional employees, guards and super-visors as defined in the Act.3. Respondent and the Union have at all materialtimes been parties to a collective-bargaining agree-ment covering the employees in the above-de-scribed unit.4. By unilaterally, without notification to or con-sultation with the Union, discontinuing its estab-lished practice of giving annually to each of theemployees in the above unit a 14-16 pound turkeyshortly before Christmas, Respondent has violatedSection 8(a)(5) of the Act.5. By its refusal to bargain Respondent has inter-fered with. restrained, and coerced its employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act and thereby has violated Section8(a)(l) of the Act.6. The foregoing unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.THI- REMIEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(5) and (1), we shall order that it cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Actincluding, upon request, to bargain collectivelywith the Union as the exclusive representative ofunit employees about the Christmas turkey bonus.As Respondent's unfair labor practice consists ofunilaterally discontinuing giving its unit employeesChristmas turkeys, a bonus constituting an estab-lished benefit of employment, we shall order Re-spondent to make the employees whole for the loss265 I)ECISI()NS OF NAII()NAL .ABO()R RELATIONS BOARDof benefits due them by paying them the value ofthe lost benefits, with interest to be computed inthe manner set forth in Florida Steel Corporation,231 NLRB 651 (1977).4Further, as Respondent hasunilaterally and unlawfully rescinded a benefit ofunit employees, we shall order Respondent to rein-state its practice of giving unit employees theChristmas turkey bonus.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Aeronca, Inc., Middletown, Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Unilaterally, without notification to or bar-gaining with Local Lodge 2535 of District Lodge13 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, discontinuingits past practice of giving annually to each of itsunit employees a 14- to 16-pound turkey shortlybefore Christmas.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to self-organization, to form,join, or assist any labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of mutual aid or protection, as guaran-teed in Section 7 of the Act, or to refrain from anyand all such activities.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively in goodfaith with the Union as the exclusive collective-bar-gaining representative of the employees in the ap-propriate bargaining unit with respect to anychange in the practice of giving the Christmasturkey bonus to unit employees.(b) Make whole its unit employees, with interest,for any losses they may have suffered by Respond-ent's unlawful and discriminatory discontinuance ofthe Christmas turkey bonus, in the manner set forthin the section of this Decision entitled "TheRemedy."(c) Reinstate the Christmas turkey bonus for unitemployees.(d) Post at its facility in Middletown, Ohio,copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theSee, generally. Ii Phing & fleating Co., 138 N.RH 716 (1962)In the event that this Order is enfiorced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrdel f the National Labior Relations Board" shall read "Posted 'ursu-ant to a Judgment of the nited States Court of Appeals Lnforcing anOrder of the National Labor Relations Hoard"Regional Director for Region 9, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-eluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MIEMBIER PENI1 LO, concurring:I agree with the majority, but for different rea-sons, that deferral is inappropriate because the arbi-tration award is clearly repugnant to the purposesand policies of the Act. As I would find the awardrepugnant on a narrower, more restricted basisthan the majority, and as I have often disagreedwith them over the application of Spielberg Manu-Jacturing Company, 112 NLRB 1080 (1955), 1 amconcurring separately.As fully set forth by the majority, the issueherein is whether Respondent violated the Act byunilaterally ceasing to give employees an annualChristmas turkey bonus. The matter was takenthrough the contractual grievance procedure to ar-bitration. The arbitrator permitted the parties tofully develop their positions, and all issues, includ-ing the unfair labor practice issue, were presented.There was no dispute before the arbitrator that theEmployer had given Christmas turkeys to its em-ployees for a number of years or that the Employ-er discontinued giving turkeys in 1977. In disputewas whether the Employer acted properly andwhat was the effect of the contractual zipper clause(i.e., a provision that the contract is complete andthe parties waive the right to bargain over any-thing contained or not contained in the contract).In conclusion, the arbitrator rejected the Union'scontention that the turkey bonus was a benefit andpast practice on the grounds that the contract con-tained a zipper clause and did not contain a mainte-nance-of-benefits clause.As is evident, the arbitration proceedings werefair and regular and all parties alw-eed to be boundby the proceedings. Howeve' in my view theaward does not meet the Spioiuerg, test for repug-nancy solely because the arbitrator reached a resultwholly at odds with Board law. Although a zipperclause in certain circumstances may constitute abargaining waiver,6such a clause does not waivethe right to bargain over employment benefits6 See, e.g, Radioear. Inc., 214 NLRB 362 (19741260 AERONCA, INCgiven under the very same zipper clause. As theEmployer continued to give turkeys to employeesin the face of the contractual zipper clause, thatclause cannot, as a matter of law, constitute awaiver with respect to the turkey bonus. By find-ing a waiver in these circumstances, the arbitratorhas in effect found that the Employer does nothave to bargain with the Union over terms andconditions of employment, a finding clearly repug-nant to the fundamental purpose of the Act to pro-mote industrial peace through bargaining.For the above reasons I agree with the majoritythat deferral is inappropriate herein and that theproceeding is properly before the Board for deci-sion. On the merits, I agree with the results, ration-ale, and remedy in the majority decision and joinmy colleagues in finding that Respondent violatedthe Act as alleged.APPENDIXNoTICFl To E1PIpOX.yi iS'OSTIEI) BY ORI)IR 01 I HENAIIONA I LBOR RilI.,VIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form. join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wl WIll. NOI refuse to bargain with LocalLodge 2535 of District Lodge 13 of the Inter-national Association of Machinists and Aero-space Workers, AFL-CIO, by unilaterally,without notification to or consultation with theUnion, discontinuing our past practice ofgiving Christmas turkeys to unit employees.WL Wtll I Nr in any like or related mannerinterfere with, restrain, or coerce our employ-ces in the exercise of their rights mentionedabove.Wi. w1i.i, upon request, bargain with theabove-named Union with respect to the prac-tice of giving Christmas turkeys to unit em-ployees.WF Wit I make unit employees whole bypaying them the value of lost Christmas turkeybonuses with interest.WI! wtll reinstate the Christmas turkeybonus for unit employees. The following em-ployees constitute the appropriate unit:All production and maintenance employeesof Aeronca, Inc., at its Middletown divisionplants at Middletown, Ohio, including plantclerical employees and truckdrivers, but ex-cluding all office clerical employees, techni-cal employees, and professional employees,guards and supervisors as defined in the Act.AI RONCA, INC.2h7